ORDER DENYING CONFIRMATION AND DISMISSING CASE
THOMAS C. BRITTON, Chief Judge.
A confirmation hearing was held in this chapter 11 case on January 27, 1987. Ruling on confirmation was reserved by an order requiring the debtor to comply with certain requirements not later than February 17 (C.P. No. 43). The debtor states in a motion to dismiss (C.P. No. 44) filed on February 27 that it is unable to comply with the requirement in that order that it file:
“(3) written confirmation by the debtors’ attorney that [the amount to be deposited before confirmation] has been deposited in the attorney’s trust account. The amount to be deposited shall be the total sum necessary to make the first distribution to all creditors in accordance with the plan.”
Notice was given in that Order that if the debtor should fail to comply, this case could be dismissed or converted without further notice.
A condition of confirmation is that this court find that:
“Confirmation of the plan is not likely to be followed by liquidation, or the need for further financial reorganization, of the debtor ...” 11 U.S.C. § 1129(a)(ll).
I cannot make such a finding with respect to the plan of this debtor in view of its inability to meet its very first commitment. Confirmation is denied.
The debtor has requested that this case be dismissed. No other party has requested conversion. Pursuant to the notice previously given, this case is dismissed under 11 U.S.C. § 1112(b)(5). The hearing scheduled for March 24 at 9:30 a.m. on the debtor’s motion to dismiss is not necessary and is removed from the court’s calendar. Dismissal is with prejudice to the filing of any bankruptcy petition by this debtor earlier than one year after this order becomes final.